NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 16, 2012*
                                    Decided May 22, 2012

                                             Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge
          
No. 11‐3551

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of Wisconsin. 

       v.                                         No. 11‐CR‐00072

ALDEGUNDO GONZALEZ‐QURIOZ,                        Barbara B. Crabb,
    Defendant‐Appellant.                          Judge.



                                            O R D E R

       Aldegundo Gonzalez‐Qurioz pleaded guilty to illegal reentry after having
previously been removed, 8 U.S.C. § 1326. The district court adopted the guidelines
imprisonment range of 30 to 37 months (based on an offense level of 17 and criminal history
category of III) from the presentence investigation report and sentenced Gonzalez‐Qurioz to
30 months. Gonzalez‐Qurioz filed a notice of appeal, but his appointed lawyer seeks to
withdraw on the ground that all possible claims are frivolous. See Anders v. California, 386
U.S. 738 (1967). Gonzalez‐Qurioz has not responded to counsel’s motion. See CIR. R. 51(b).



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
                                                                                        Page 2

We confine our review to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

      Gonzalez‐Qurioz has told counsel that he does not want his guilty plea set aside, so
counsel properly omits any discussion about the adequacy of the plea colloquy or the
voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

       Counsel considers whether Gonzalez‐Qurioz could challenge his sentence but
properly concludes that such a challenge would be frivolous. Counsel cannot identify any
reason to disregard the presumption that a within‐guidelines sentence is reasonable, see Rita
v. United States, 551 U.S. 338, 347 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir.
2010). The district court properly evaluated the sentencing factors in 18 U.S.C. § 3553(a). In
imposing a within‐range sentence, the judge acknowledged Gonzalez‐Qurioz’s personal
history and characteristics, see id. § 3553(a)(1)—that he returned to the United States to earn
money so he could better provide for his family, but also that he had illegally reentered
multiple times and had several recent criminal convictions.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.